Citation Nr: 1704817	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  16-43 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date earlier than December 18, 1997 for chronic fatigue syndrome.

2. Entitlement to a rating in excess of 10 percent from December 18, 1997 and 60 percent from August 18, 2015 for chronic fatigue syndrome.

3. Entitlement to a rating in excess of 10 percent for conjunctivitis.

4. Entitlement to a rating in excess of 10 percent for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1990 to March 1993.

This case initially came before the Board of Veterans' Appeals (Board) from a January 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to increased ratings for chronic fatigue syndrome, conjunctivitis, and migraines.  He also believes he is entitled to an earlier effective date for chronic fatigue syndrome.  For the following reasons, the Board finds remands necessary for all four claims.

Concerning the Veteran's claims for increased ratings, in a September 2016 note, the Veteran stated that he had received inadequate examinations and requested new examinations due to the worsening of his conditions.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  Thus, new examinations are in order for the Veteran's conditions.

Concerning the Veteran's claim for an earlier effective date for chronic fatigue syndrome, the Board notes the RO has not yet provided the Veteran with a Statement of the Case for this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish the Veteran and his representative a statement of the case regarding the issue of entitlement to an effective date earlier than December 18, 1997 for chronic fatigue syndrome.

2. Schedule the Veteran for an examination to assess the nature and severity of his chronic fatigue syndrome.  The examiner is particularly asked to discuss the following:

a. Elicit a detailed explanation from the Veteran concerning his daily activities and the ways in which chronic fatigue syndrome affects him.

b. Whether or not the Veteran suffers from debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which are nearly constant and restrict activities either 25 percent, or 50 to 75 percent, or make the Veteran nearly incapacitated.

2. Schedule the Veteran for an examination to assess the nature and severity of his conjunctivitis.  The examiner is particularly asked to discuss the following:

a. The extent of the Veteran's conjunctivitis and whether or not it causes other residuals, such as visual impairment and disfigurement.

3. Schedule the Veteran for an examination to assess the nature and severity of the Veteran's migraine condition.  The examiner is particularly asked to discuss the following: 

a. Whether or not the Veteran suffers from characteristic, prostrating attacks averaging one in two months over the last several months or

b. Whether or not the Veteran suffers from characteristic, prostrating attacks averaging once a month over the last several months or

c. Whether or not the Veteran suffers from very frequent completely prostrating and prolonged attacks productive of severe inadaptability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




